Title: From Thomas Jefferson to Albert Gallatin, 18 March 1806
From: Jefferson, Thomas,Madison, James
To: Gallatin, Albert


                        
                            [18 Mch. 1806]
                            
                        
                        By virtue of the act, entitled, “an act making Provision for defraying any extraordinary expences attending
                            between the U States and foreign nations,” passed on the 13th. February 1806., and of which the annexed is an official
                            exemplification, I Thomas Jefferson, President of the U States of America, Do hereby authorize and empower Albert
                            Gallatin, Secretary of the Treasury of the U States, to take all proper and necessary measures for placing the two
                            millions of Dollars appropriated by the act above recited, at the joint disposal of John Armstrong and James Bowdoin,
                            Commissioners Plenipotentiary and Extraordinary for settling all matters of Difference between the U States and the
                            Govt of Spain; and in case of the death of one of them, at the disposal of the Survivor to be jointly applied by the
                            said John Armstrong and James Bowdoin: or in case of the death of one of them, by the survivor, to such purposes, as I may
                            think proper to direct in my instruction to them. And for so doing this shall be his sufficient Warrant.
                        In Testimony whereof, I have caused the seal of the United States to be hereunto affixed—Given under my hand
                            at the City of Washington this eighteenth day of March one thousand eight hundred and six.
                        
                            Th: Jefferson
                            
                            By the President
                            James Madison
                            
                            Secretary of State
                        
                    